Citation Nr: 1446452	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  07-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease with lumbosacral strain.
 
2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.
 
3.  Entitlement to a separate compensable rating for left lower extremity radiculopathy.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from January 1980 to March 1980.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing before the undersigned in November 2008.  A copy of the hearing transcript has been associated with the record.

After this case was remanded for further development in February 2009, the Board denied the Veteran's claim for a disability rating in excess of 40 percent for degenerative disc disease with lumbosacral strain in a July 2011 decision.  Thereafter, pursuant to a January 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2011 decision.  Because the Court considered appellant's claim for TDIU to be part of her claim for an increased disability rating, the Court vacated the Board's decision in its entirety and remanded the matter for further adjudication.

These issues were before the Board in July 2013 when they were remanded for additional development.

On August 8, 2014, after a request was submitted by her attorney, the Veteran was afforded a 60-day extension to submit additional evidence and/or argument.  None was submitted within this period and the Veteran has not requested any further time extension.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in these files include VA outpatient treatment records dated from 2012 to 2013 and December 2012 VA examination reports, which have been reviewed by the Agency of Original Jurisdiction (AOJ) (see February 2014 Supplemental Statement of the Case (SSOC)).  The remaining documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a disability rating in excess of 40 percent for degenerative disc disease with lumbosacral strain and entitlement to separate compensable ratings for right and left lower extremity radiculopathy were remanded by the Board in July 2013, in pertinent part, for a neurological examination.  The examiner was to determine whether the Veteran has bilateral radiculopathy of the lower extremities associated with her service-connected degenerative disc disease with lumbosacral strain and if so, the severity of the Veteran's such radiculopathy.  The Board finds that the December 2013 VA opinion obtained on remand is inadequate for adjudication purposes.

Specifically, the December 2013 opinion does not contain sufficient detail to decide the claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner reported that he reviewed the Veteran's claims file and examined the Veteran before finding that the Veteran had no evidence of lower extremity radiculopathy but did have evidence of diabetic neuropathy.  In this regard, he stated that the Veteran's advanced dementia makes it very difficult to determine any symptoms.  However, the examiner did not include any specific discussion of the Veteran's medical records, to include June 2006, June 2012, February 2013 and August 2013 VA outpatient treatment records that note findings of lumbar radiculopathy and Social Security Administration (SSA) records that note findings of back pain with radiculopathy.  See also January 2013 Memorandum Decision.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment. VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, the December 2013 examination included no EMG, MRI, or other diagnostic testing, and no explanation as to why such testing would not be helpful in this case.  On remand, a new opinion should be obtained.

The Veteran's claim for a TDIU is inextricably intertwined with the above increased rating claims.  The outcome of her appeal on these issues has an immediate effect on her claim for TDIU.  Therefore, consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Reference is made to a March 2014 correspondence from the Veteran's attorney wherein he noted that he had not received a copy of the December 2012 VA examination report.  He indicated that the absence of the report prevented him from preparing and submitting a meaningful response/brief.  There is no indication that the AOJ responded or that it provided him a copy of the examination report.  However, in light of the Board's finding that the December 2012 examination report is inadequate for rendering a decision on this appeal, and that a Remand is needed to cure this defect, there is no prejudice to the Veteran.  No useful purpose would be served in delaying the adjudication of the appeal for this reason at this time.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any pertinent, outstanding VA treatment records for the Veteran, including those dated since September 2013.
 
2.  Thereafter, return the Veteran's claims file and a copy of any pertinent evidence in VVA/VBMS that is not included in the claims file to the examiner who conducted the December 2013 VA back DBQ.  If the December 2013 examiner is not available, then have another VA examiner with appropriate expertise perform the review and render an opinion. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran has bilateral radiculopathy of the lower extremities associated with her service-connected degenerative disc disease with lumbosacral strain and if so, the severity of the Veteran's bilateral radiculopathy of the lower extremities.  In so doing, the examiner must acknowledge and discuss the Veteran's medical records, to include June 2006, June 2012, February 2013 and August 2013 VA outpatient treatment records and SSA records that note findings of radiculopathy.  The examiner should explain the rationale for the conclusions reached. 

In the event the examiner determines that the Veteran has radiculopathy in one or both extremities that is associated with her service-connected low back disability, the examiner should specifically discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner must state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete.  If paralysis is incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.  Further, the examiner is requested to render an opinion regarding the level of severity of the Veteran's bilateral lower extremity radiculopathy for the entire period on appeal (e.g. since June 2006).  If differing levels of severity are noted at different times, the examiner should identify those distinctions.

For any opinion offered, the examiner should provide a detailed explanation.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
If the examiner determines that further testing (to include EMG studies) is necessary, such testing should be accomplished and the findings then reported in detail. 

If the December 2013 VA examiner is not available, the Veteran should be scheduled for a new VA examination, in which the examiner is asked to answer the questions posed herein.
 
3.  After completing any additional necessary development, including obtaining any additional medical opinions (if appropriate), adjudicate the claims on appeal.  

Copies of the December 2012 VA examination report and the report of the examination generated as a result of this remand should be provided to the Veteran's attorney.  

If the disposition of any claim on appeal remains unfavorable, furnish the Veteran and his attorney a supplemental statement of the case and afford the applicable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


